Citation Nr: 0028988	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  99-14 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance under Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from April 1971 to 
December 1973; January 1974 to January 1978; November 1979 to 
November 1985; and, May 1986 to September 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  A notice of disagreement was received in May 1995, a 
statement of the case was issued in May 1999, and a 
substantive appeal was received in July 1999.


FINDING OF FACT

The veteran had Chapter 34 eligibility as of December 1, 
1989, and was on active duty between October 19, 1984 and 
July 1, 1985; however, after June 30, 1985, the veteran had a 
break in service prior to serving three years of continuous 
active duty in the Armed Forces.


CONCLUSION OF LAW

The veteran has not met the basic service eligibility 
criteria for entitlement to educational assistance under 
Chapter 30, Title 38, United States Code.  38 U.S.C.A. 
§§ 3011, 3018A, 3018B (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 21.7042, 21.7044, 21.7045 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's claim for entitlement 
to educational assistance benefits.  Essentially, the veteran 
contends that he had nearly 20 years of honorable active duty 
service, and he was not aware that his separation in November 
1985 would adversely affect his eligibility for educational 
assistance.  The veteran maintains that he had planned to 
complete a career in the Navy, but when his father died in 
1985, he had to take a break in his service to help his 
mother.  He returned to active duty in 1986, and reenlisted 
for six more years of service.  He states that he was told 
conflicting information about his eligibility for education 
benefits, but overall was led to believe that he was entitled 
to benefits.  In short, the veteran feels that his appeal 
should be granted.  

According to the law, service eligibility requirements for 
entitlement to Chapter 30 educational assistance specify that 
after June 30, 1985, an individual must first become a member 
of the Armed Forces or first enter on active duty as a member 
of the Armed Forces and serve for at least three years of 
continuous active duty in the Armed Forces, in the event that 
the individual's initial obligated period of active duty is 
for at least three years, or have served at least two years 
of continuous active duty in the case of an individual whose 
initial period of active duty is less than three years, or 
must have been discharged following a shorter period of 
active service under one of several sets of prescribed 
circumstances.  38 U.S.C.A. § 3011(a)(1)(A); 38 C.F.R. 
§ 21.7042(a). 

The law further provides that educational assistance benefits 
under Chapter 30, Title 38, United States Code may also be 
available to an individual who, as of December 31, 1989, was 
eligible for Chapter 34 education benefits and was on active 
duty at any time during the period between October 19, 1984, 
and July 1, 1985, who continued on active duty without a 
break in service, and either:  1) after June 30, 1985, served 
at least three years of continuous active duty in the Armed 
Forces; or 2) was discharged or released from active duty 
after June 30, 1985, for (a) a service-connected disability, 
a medical condition which preexisted service, hardship, or a 
physical or mental condition that was not characterized as a 
disability; (b) the convenience of the Government, if the 
individual completed not less than 30 months continuous 
active duty after that date; or (c) involuntarily for the 
convenience of the Government as a result of a reduction in 
force.  38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 21.7044(a). 

Notwithstanding any other provision of law, eligibility for 
Chapter 30 educational assistance may also be established for 
an individual who is involuntarily separated with an 
honorable discharge after February 2, 1991, and who meets 
other statutory criteria under 38 U.S.C.A. § 3018A.  Finally, 
educational assistance may be appropriated for individuals 
separated from active service with an honorable discharge and 
who receive voluntary separation incentives.  38 U.S.C.A. 
§ 3018B; 38 C.F.R. § 21.7045.

In the present case, the veteran had active military service 
from April 1971 to December 1973; January 1974 to January 
1978; November 1979 to November 1985; and, May 1986 to 
September 1993.  Information from DOD reveals that the 
veteran had prior Chapter 34 entitlement that was 
transferred.

After reviewing the facts of this case in light of the 
applicable laws and regulations cited above, the Board is 
unable to find a basis for entitlement to Chapter 30 
benefits.  Since the veteran first entered active duty before 
June 30, 1985, he is not eligible for educational assistance 
under 38 C.F.R. § 21.7042.  See 38 U.S.C.A. § 3011(a)(1)(A).  
Further, even though the evidence of record indicates that 
the veteran met the past requirements for Chapter 34 
eligibility, he did not continue on active duty without a 
break in service after July 1, 1985, and serve at least three 
years of continuous active duty in the Armed Forces after 
June 30, 1985, so as to allow for Chapter 30 entitlement on 
that basis.  See 38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. 
§ 21.7044(a).  Rather, in November 1985, the veteran was 
discharged from service, and did not reenter service until 
May 1986.  Additionally, there is no evidence of record from 
the Department of Defense (DOD) that the veteran was 
discharged or released from active duty in November 1985, for 
a service-connected disability, a medical condition which 
preexisted service, hardship, a physical or mental condition 
that was not characterized as a disability, for the 
convenience of the Government, if the individual completed 
not less than 30 months continuous active duty after that 
date, or involuntarily for the convenience of the Government 
as a result of a reduction in force.  See 38 U.S.C.A. 
§ 3011(a)(1)(B); 38 C.F.R. § 21.7044(a).  Moreover, there is 
no evidence of record that the veteran was involuntarily 
separated from service or voluntarily separated with 
voluntary separation incentives as those terms are defined by 
statute.  See 38 U.S.C.A. §§ 3018A, 3018B.  In fact, as noted 
earlier in this decision, the veteran indicates that he left 
service in 1985 by his own choice, to help his mother in 
light of his father's death.  

The Board acknowledges and understands the veteran's 
contention that he should be entitled to educational 
assistance based on his 19 years of active service for which 
he served honorably.  The Board also recognizes the veteran's 
many military decorations.  Moreover, the Board acknowledges 
the veteran's statements regarding the reason he decided to 
separate from active service in 1985.  However, the legal 
criteria governing service eligibility requirements for 
educational assistance are quite specific, and, as outlined 
above, the veteran simply does not meet those criteria.  The 
Board is bound by applicable laws enacted by the Congress 
and, although recognizing the veteran's long and honorable 
service, is not free to create any exceptions not authorized 
by law.

Finally, the Board acknowledges the veteran's contentions 
that upon service separation in 1985, he was not made aware 
that his potential entitlement to educational assistance 
benefits may be affected by that action.  Additionally, the 
Board notes that the veteran was later given conflicting 
information about his entitlement to educational assistance 
benefits by various VA representatives.  Nevertheless, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), has held that a veteran 
may not be deemed to have entitlement to statutorily 
prescribed Chapter 30 benefits if he does not meet the 
statutory eligibility criteria established by Congress in 
38 U.S.C.A. § 3011(a), regardless of whether the veteran 
claims entitlement to those benefits on the basis of his 
assertion that misleading or erroneous information was 
provided to him regarding education benefits.  Harvey v. 
Brown, 6 Vet. App. 416, 424 (1994).  Therefore, in that 
regard, the veteran's claim also must fail.

In short, as the statutory and regulatory criteria necessary 
to establish entitlement to educational assistance benefits 
under Chapter 30 have not been met, the Board finds that 
there is no legal basis for a grant of those benefits, and 
the veteran's claim must be denied.  



ORDER

The appeal is denied.  



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals



 

